Kane and Weiss, JJ.,
dissent and vote to reverse in a memorandum by Kane, J. Kane, J. (dissenting). We have been instructed by our Court of Appeals that, upon public policy considerations, CPLR 1411 should not be applied to assist one who seeks compensation for injuries sustained as a direct *882result of his or her illegal conduct of a serious nature involving risk of physical harm (Barker v Kallash, 63 NY2d 19, 28-29).
In our view, operating a motor vehicle on the public highway with a blood alcohol content of at least .14% in violation of Vehicle and Traffic Law § 1192 (3), a misdemeanor, and under some circumstances a felony, is "illegal conduct of a serious nature involving risk of physical harm” (supra, at p 28). The facts of this case demonstrate the efficacy of this view, for the conduct of claimant in the operation of her vehicle exposes the public to a hazard equal to that of the activity of the 15-year-old plaintiff in Barker. Furthermore, the "serious nature” of the problem of the intoxicated driver has been recognized by the Governor and the Legislature and has precipitated considerable legislative activity (see, L 1981, ch 910; Governor’s mem, 1981 NY Legis Ann, at 479).
The case of Humphrey v State of New York (60 NY2d 742, affg 90 AD2d 901), decided by this court and affirmed by the Court of Appeals, should not produce a contrary result. The court’s decision in that case, prior to its decision in Barker, addressed the issue of intoxication as a supervening cause for the claimant’s injuries and that decision was limited to the consideration of common-law principles of negligence and proximate cause based upon affirmed findings of fact in this court, thus limiting broader review in the Court of Appeals. Accordingly, for the reasons stated, and notwithstanding the reference to Humphrey in the decision in Barker, we would reverse the judgment and dismiss the claim.